UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 14-4390


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

VENDAI LAPRIEST IRICK,

               Defendant - Appellant.



                             No. 14-4397


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RODNEY JERROLD DEVIN BYRD,

                      Defendant - Appellant.



                             No. 14-4407


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DENZEL TIMOTHY RASHEEM SHIVERS,
                       Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr.,    Senior    District    Judge.       (1:13-cr-00339-NCT-1;
1:13-cr-00339-NCT-3; 1:13-cr-00339-NCT-2)


Submitted:   March 12, 2015               Decided:   April 13, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ferris R. Bond, BOND & NORMAN, Washington, D.C.; John J.
Cacheris, JC LAW CENTER, Charlotte, North Carolina, for
Appellants. Ripley Rand, United States Attorney, Kyle D.
Pousson, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       Vendai         Irick,    Rodney     Byrd,       and    Denzel     Shivers    pleaded

guilty to interference with commerce by robbery, in violation of

18    U.S.C.      §    1951(a)       (2012).         The     district    court     sentenced

Shivers and Irick to 136 months’ imprisonment and three years’

supervised release, and Byrd to 175 months’ imprisonment and

three years’ supervised release.                      On appeal, Irick contends the

district court plainly erred by failing to reduce Irick’s total

offense level for playing a mitigating role in the offense.                             All

of    the    appellants         contend     that       the    district     court    imposed

unreasonable sentences.               We affirm.

       Because Irick did not allege in the district court that he

was    entitled         to     an    offense     level       reduction     for   playing     a

mitigating role in the offense, we review this issue for plain

error.       United States v. Slade, 631 F.3d 185, 189-90 (4th Cir.

2011).        To demonstrate plain error, Irick must show that an

error       (1)   occurred,          (2)   was       plain,    and   (3)    affected       his

substantial rights.                 See United States v. Olano, 507 U.S. 725,

732 (1993).

       The Sentencing Guidelines provide graduated offense level

reductions when a defendant plays a “mitigating role” in the

charged offense.             See U.S. Sentencing Guidelines Manual § 3B1.2

(2013).       If the defendant was a “minimal participant,” the court

should reduce the total offense level by four.                           USSG § 3B1.2(a).

                                                 3
If the defendant was a “minor participant,” the court should

reduce the total offense level by two.                   USSG § 3B1.2(b).    If the

defendant “fall[s] between” the two gradations, the court should

reduce the total offense level by three.                  USSG § 3B1.2(c).

     This     reduction       applies        to     any      defendant      who     is

“substantially      less    culpable”    than       his     codefendants.         USSG

§ 3B1.2 n.3(A).          We have previously held that a district court

did not clearly err in refusing to apply the reduction to the

driver in a drug-running scheme, where the driver was aware of

the scheme and participated in prior deliveries, and the amount

involved was “hardly insubstantial.”                 United States v. McCrary,

887 F.2d 485, 488 (4th Cir. 1989).

     After reviewing the record, we likewise conclude that the

district court did not plainly err in failing to award Irick the

mitigating role reduction.           Irick scouted the jewelry store that

appellants later robbed and admitted to committing two other

robberies with his codefendants.             Furthermore, Irick assisted in

robbing     cash    and     goods    worth        over    $400,000—“hardly        [an]

insubstantial” amount.

     Appellants next argue that the district court abused its

discretion    by   imposing     unreasonable        sentences.       See    Gall    v.

United States, 552 U.S. 38, 51 (2007) (providing standard of

review).     In reviewing a sentence for reasonableness, we first

ensure     that    the    district    court        committed    no   “significant

                                        4
procedural error,” including insufficient consideration of the

18 U.S.C. § 3553(a) (2012) factors or inadequate explanation of

the sentence imposed.            United States v. Lynn, 592 F.3d 572, 575

(4th Cir. 2010) (internal quotation marks omitted).

       In   its        explanation,        the      district     court        need        not

“robotically tick” through every § 3553(a) factor on the record,

particularly when its sentence is within the properly calculated

Sentencing Guidelines range.               United States v. Johnson, 445 F.3d

339, 345 (4th Cir. 2006).               At the same time, the district court

“must    make   an     individualized         assessment       based    on    the       facts

presented.”          Gall,      552    U.S.   at     50.     “This     individualized

assessment need not be elaborate or lengthy, but it must provide

a rationale tailored to the particular case at hand and adequate

to     permit   meaningful       appellate        review.”       United       States      v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).

       We   conclude      that    the     district     court    committed          no   such

procedural error.            The court balanced the seriousness of the

offense and the need to protect the public and deter others from

such conduct, against appellants’ youth, immaturity, and drug

use.     While the district court often grouped its references to

appellants,       it     also     clearly         differentiated       between          their

individual      conduct.              Moreover,     this     grouping        was    hardly



                                              5
inappropriate, given that appellants presented many of the same

considerations.

       We must also examine the substantive reasonableness of the

sentences,      considering            the   “totality          of       the    circumstances.”

Gall, 552 U.S. at 51.              The sentence imposed must be “sufficient,

but   not    greater       than    necessary,”           to    satisfy         the   purposes    of

sentencing.           18    U.S.C.      §    3553(a).           A    properly        calculated,

within-Guidelines sentence is presumed reasonable on appeal, and

an    appellant       bears     the     burden      to    “rebut         the    presumption      by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                     United States v. Montes-Pineda,

445   F.3d     375,    379      (4th    Cir.    2006)         (internal        quotation    marks

omitted).

       Appellants’          sentences          fell       within           their       respective

Guidelines      ranges.           As    explained         above,         the    district    court

effectively      balanced         the    serious,        premeditated,           and   dangerous

nature of the offense against appellants’ youth, immaturity, and

drug use.

       Contrary to Irick’s arguments on appeal, the district court

did not abuse its discretion in denying him a variance.                                  Indeed,

he    played    just       as   significant         a    role       in    the    crime     as   his

codefendants.

       We similarly find nothing to support appellants’ assertion

that the district court improperly enhanced their sentences due

                                                6
to unproven, uncharged conduct.               The court properly considered

such     conduct        in      analyzing      appellants’         history     and

characteristics and fashioning a within-Guidelines sentence.

       Finally,     the      district     court’s    failure      to    explicitly

consider    the    negative     collateral    consequences       that   appellants

will suffer as a result of their imprisonment does not warrant

reversal.     Accordingly,        we    conclude    that   the   district    court

imposed reasonable sentences.

       We dispense with oral argument because the facts and legal

contentions       are   adequately      presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          7